Citation Nr: 1048028	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  04-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder other 
than a refractive error, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for a digestive tract 
disorder other than reflux esophagitis, to include as secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1955 to March 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
service connection for digestive tract problems and eye damage, 
among other claims.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during an April 2006 Videoconference hearing at the RO.  A 
hearing transcript has been associated with the claims file.

The Board remanded the instant matters for additional development 
and adjudication in August 2006 and in November 2008.

The appeal again is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

Unfortunately, this case must again be remanded for additional 
development.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.

In August 2008, the Board remanded the matters on appeal to allow 
VA examinations to be conducted to determine the nature and 
etiology of any eye or digestive tract disorder.  The VA eye and 
digestive disorders examiners were instructed to determine 
whether any currently diagnosed disorder was at least as likely 
as not incurred during or aggravated by service.  In addition, 
the VA examiners were instructed to determine whether any 
diagnosed eye or digestive tract disorder had been 
"approximately due to, or was aggravated (worsened) by, any 
service-connected disability" and to specify the quantity of 
degree of additional disability resulting from this aggravation.  
A complete rationale was to be provided for all opinions.

A VA digestive disorders examination was conducted in March 2009.  
While the VA examiner repeatedly stated that the Veteran's 
clinical records did not objectively document that he suffered 
from diabetic gastroparesis and that he did not suffer from any 
digestive condition directly as a result of his diabetes 
mellitus, no rationale for this opinion was provided.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is not entitled 
to any weight).  Moreover, this opinion did not address the issue 
of direct service connection for any currently diagnosed 
gastrointestinal disorder, including Barrett's esophagus.

A VA eye examination was conducted in January 2009.  The VA 
examiner opined that he could not provide an opinion regarding 
the etiology of the Veteran's diagnosed bilateral cataracts 
"without resorting to mere speculation" as cataracts were a 
natural aging process of the lens that can "progress at an 
increased rate with various systems disorders including diabetes 
mellitus without a means to distinguish between the causes."  
The United States Court of Appeals for Veterans Claims (Court) 
has recently held that where an examiner reports that opinions 
cannot be provided without resorting to speculation, it is 
necessary to determine whether there is additional information 
that could enable the examiner to provide the necessary opinion 
or whether the inability to provide the opinion was based on the 
limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  Clarification is needed in this case.  Moreover, this 
opinion did not address the issue of direct service connection 
for any currently diagnosed eye disorder, including bilateral 
cataracts.

Both the Veteran's April 2006 hearing testimony and the clinical 
record suggests that the Veteran receives regular treatment, 
including treatment for his eye and gastrointestinal disorders, 
at VA.  Records dated through May 27, 2009 are located in the 
claims file.  As these records have been adequately identified 
and are pertinent to the instant claims, they must be obtained.  
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for 
evaluation and treatment of the Veteran from 
the Orlando VA outpatient clinic, since May 
27, 2009.  All responses/records should be 
associated with the claims file.  If records 
are unavailable, notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  After completion of 1 above, schedule the 
Veteran for a VA digestive disorders 
examination to determine whether any 
digestive disorder found, to include 
Barrett's esophagus is related to service.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests, if deemed necessary, and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any digestive 
disorder found on examination.  For each 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such disorder: (1) 
was incurred during, or was aggravated by, 
the Veteran's active service or is otherwise 
related to his active service, or (2) is 
approximately due to, or was aggravated 
(worsened) by any service-connected 
disability.  If aggravation of the 
nonservice-connected disability by one or 
more service-connected disabilities is found, 
the physician(s) should attempt to quantify 
the degree of additional disability resulting 
from the aggravation.

The examiner should also indicate whether it 
is possible to separate any digestive 
disorder from those of the Veteran's service-
connected reflux esophagitis.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why, including whether there 
was additional information that would 
enable such an opinion to be provided or 
whether this inability was based on the 
limits of medical knowledge.


3.  After completion of 1 above, schedule the 
Veteran for a VA eye examination to determine 
whether any eye disorder, to include 
bilateral cataracts, is related to service.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests, if deemed necessary, and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any digestive 
disorder found on examination.  For each 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such disorder: (1) 
was incurred during, or was aggravated by, 
the Veteran's active service or is otherwise 
related to his active service, or (2) is 
approximately due to, or was aggravated 
(worsened) by any service-connected 
disability.  If aggravation of the 
nonservice-connected disability by one or 
more service-connected disabilities is found, 
the physician(s) should attempt to quantify 
the degree of additional disability resulting 
from the aggravation.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why, including whether there 
was additional information that would 
enable such an opinion to be provided or 
whether this inability was based on the 
limits of medical knowledge.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


